Citation Nr: 0827758	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-33 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
right knee anterior cruciate ligament and meniscus tear, with 
traumatic osteoarthritis, status post total right knee 
replacement (hereinafter referred to as a "right knee 
disability"), evaluated as 20 percent disabling prior to 
February 22, 2007 and evaluated as 30 percent disabling on 
and after April 1, 2008.	


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 2000.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

In November 2003, the veteran testified during a personal 
hearing at the RO and, in June 2006, he testified during a 
hearing at the Board's main office in Washington, DC, before 
the undersigned Veterans Law Judge.  Transcripts of both 
hearings are of record.

The veteran also perfected an appeal as to a claim for an 
initial compensable evaluation for residuals of a nasal 
fracture but, in a February 2005 signed statement, said that 
he wanted to continue his appeal only as to the issues of 
increased ratings for his bilateral hearing loss and right 
knee disability, effectively withdrawing the appeal as to his 
claim regarding residuals of a nasal fracture.

In an October 2006 decision, the Board denied the veteran's 
claim for an initial compensable rating for bilateral hearing 
loss for the period prior to June 6, 2003.  At that time, the 
Board remanded his claim for an increased initial rating for 
his service-connected right knee disability to the RO for 
further evidentiary development.

The Board notes that, in a June 2007 rating decision, the RO 
awarded a temporary total rating effective, from February 22, 
2007 to March 31, 2008, because he underwent a total right 
knee replacement.  The RO then awarded a 30 percent rating 
effective from April 1, 2008, for the right knee disability.  
As such, the Board is of the opinion, that the issue as 
characterized on the decision title page most accurately 
characterizes the current status of the veteran's claim.  
There has been no disagreement with the assignment of the 100 
percent disability rating.  As such, that issue is not before 
us for appellate review.


FINDINGS OF FACT

1.  The right knee disorder prior to February 2007 surgery 
was manifested first by some slight instability with no 
limitation of motion, and subsequently by no findings of 
instability of or subluxation.  There were also complaints of 
painful motion noted with motion from 0 to 130 or 135 degrees 
on various examinations.  Some loose bodies were also noted, 
but no objective evidence of locking was set out.

2.  Postoperatively, motion was recorded as 5-100 degrees.  
There was residual scarring which was not tender.  Movements 
were performed smoothly, slowly, and without pain.  Studies 
showed that the hardware was in place and intact.  There was 
no instability found.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating for a right 
knee disorder in excess of 20 percent prior to February 22, 
2007 have not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Codes (DC) 5010-5055, 5260, 5257 
(2007).

2.  The schedular criteria for an evaluation for a right knee 
disorder in excess of 30 percent on and after April 1, 2008 
have not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a, Diagnostic Codes (DC) 5010-5055, 5260, 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In an October 
2006 letter and in the November 2007 supplemental statement 
of the case (SSOC), the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claim for an increased initial 
rating for his service-connected right knee disability is 
being denied, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claim. 

In a February 2001 letter, issued prior to the January 2002 
rating decision, and in June 2003, June 2004, October 2006, 
and July and September 2007 letters, the RO informed the 
appellant of its duty to assist him in substantiating him 
claim under the VCAA and the effect of this duty upon him 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board notes that the veteran's claim arises from an 
initial rating decision and as such, the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), is not 
applicable to the instant case. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Medical records from the 
National Naval Medical Center (NNMC) in Bethesda, Maryland, 
were obtained; he was afforded three VA examinations, and 
testified during a personal hearing at the RO and at a 
hearing before the undersigned.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records reflect the veteran's complaints of, 
and treatment for, right knee pain.

Post service, in March 2001, the veteran underwent VA 
examination.  According to the examination report, he 
complained about a lack of lateral mobility and limitation on 
fast moving, jogging, and running.  His symptoms were not 
constant but he had excruciating flare-ups that lasted weeks, 
occurred once every two years, and were relieved by rest and 
medication.  Strenuous exercising, jogging, and walking 
caused the flare-ups.  

Objectively, the veteran's posture and gait were normal with 
no evidence of any limitation of function on standing and 
walking.  His right knee joint was normal with no redness, 
swelling, drainage, or abnormal movement.  Anterior drawer 
test was positive and McMurray test was negative.  There was 
moderate right knee weakness and the range of motion for both 
knees was normal flexion and extension.  There was 
instability during standing and limitation of lateral 
mobility of the right leg and limitation on fast moving, 
jogging, running, and sometimes twisting occurred from fast 
moving.  The clinical assessment was right knee instability 
based on positive anterior drawer test and arthritis based on 
x-ray findings.  

In a January 2002 rating decision, the RO granted service 
connection and a 10 percent disability rating for residuals 
of a right anterior cruciate ligament and meniscus tear under 
DC 5257.  

NNMC records reflect the veteran's complaints of, and 
treatment for, right knee pain, including when descending 
stairs.  A December 2002 record indicates that x-rays showed 
lateral compartmental osteoarthritis with patellofemoral 
medial thinning.  His gait and range of knee motion were 
normal and Drawer sign was positive. 

A May 2003 VA orthopedic examination report indicates that 
the veteran complained of knee pain, particularly while 
walking, running, or with any prolonged activity, and had 
frequent flare-ups.  He had no trouble walking and was able 
to perform activities of daily living.  His gait was normal 
and he did not use a crutch, cane or other assistive device.  
He had not lost time from work due to his knee disability.  
Range of motion of the veteran's right knee was flexion to 
140 degrees and extension to 0 degrees.  There was no 
evidence of pain, fatigue, weakness, lack of endurance, or 
incoordination.  Results of Drawer and McMurray tests were 
negative.  There was no recurrent subluxation and the 
diagnosis was chronic degenerative arthritis of the right 
knee.

A December 2003 NNMC record notes that the veteran had 
advanced osteoarthritis and patellofemoral pain of the right 
knee, with chronic anterior cruciate ligament deficiency, 
with no functional instability.  He complained of mild pain 
at rest and start-up pain.  Walking tolerance was not limited 
by his knee.  He denied any giving way, near giving way, or 
locking.  On examination, there was mild valgus and varus 
with diffuse joint line tenderness.  Range of motion was from 
0 to 135 degrees with no pain.  Lachman's test was mushy at 
the endpoint.  There was patellar grind and crepitus but no 
instability. 

A December 2003 VA examination report indicates that the 
veteran's gait was normal and he did not need a device to 
ambulate.  His right knee had minimal swelling, anteriorly.  
Range of motion of the veteran's right knee was from 0 
degrees to 130 degrees due pain and the examiner noted that 
range of motion was limited by pain, but not by fatigue or 
weakness.  Results of Drawer and McMurray's signs were 
negative and x-rays of the right knee showed degenerative 
arthritis and chondrocalcinosis of the right knee.

In February 2004, the RO granted a 20 percent rating for the 
veteran's right knee disability based upon frequent episodes 
of instability, locking or subluxation, pain, weakness, and 
effusion under DC 5010-5260.

When seen at the NNMC in April 2004, the veteran complained 
of knee pain and swelling for several days after hiking and 
was assessed with traumatic knee effusion.  The physician 
made an unsuccessful attempt to aspirate knee fluid, thought 
to cause the knee effusion.  In May 2004, the veteran was 
seen again after reinjuring his knee arising from a cross-
legged position.  There was moderate effusion, an antalgic 
gait, and the clinical impression was likely exacerbation of 
right knee osteoarthritis for which the veteran was advised 
to use a knee immobilizer for a week.  June 2004 records 
indicate that the veteran's knee pain and swelling were 
decreasing and his range of motion was from 0 to 135 degrees 
with mild effusion.  He was advised to continue non-impact 
activities and non-steroidal anti-inflammatory medication.

Records from the NNMC, dated in 2006, indicate that in March 
2006, the veteran complained of knee pain that limited his 
walking and he used a cane but denied recent swelling.  His 
right knee range of motion was to 110 degrees and x-rays 
showed moderate to severe right knee osteoarthritis.  In 
April 2006, range of motion of the right knee was from 5 to 
125 degrees with discomfort and effusion.  He received a 
steroid injection in his knee.  Results of a magnetic 
resonance image (MRI) taken in May 2006 showed significant 
degenerative changes of the knee and chondromalacia. 

During his June 2006 Board hearing, and his November 2003 
personal hearing at the RO, the veteran testified that he 
experienced several episodes of knee flare-ups and locking 
that was recently treated with a steroid injection (see 2006 
hearing transcript at page 2).  He said he had an abnormal 
gait and his knee locked in full extension (Id. at 5).  The 
veteran said he did not use a knee brace, always worked, was 
able to sit at his desk and, aside from physician's 
appointments, did not miss work (Id. at page 9).  He 
indicated that he had a prescription for pain medication but 
did not routinely take it (Id. at 10).   

The veteran reinjured his knee in November 2006, according to 
his December 2006 written statement.  He said that when he 
seen at the NNMC in December 2006, right knee range of motion 
was from 10 to 110 degrees and x-rays showed severe 
tricompartmental degenerative joint disease.  A total knee 
replacement was planned.

In February 2007, the veteran underwent a total right knee 
replacement. 

In September 2007, the veteran underwent VA examination.  
According to the examination report, the veteran worked as a 
civil servant at the National Aeronautic and Space 
Administration.  It was noted that in February 2007, the 
veteran underwent a right total knee arthroplasty.  The 
veteran reported mild knee pain everyday with stiffness of 
the knee after periods of immobilization.  The stiffness was 
most noticeable in the mornings and on sitting for long 
periods of time.  The stiffness usually healed very quickly 
however the veteran said that day, three hours after 
awakening he still had stiffness.  It was noted that the 
veteran's right knee was larger than the left knee and the 
range of motion of the knee was fair and did not lock or 
buckle.  The veteran did not use a corrective device and the 
knee had no effect on the veteran's occupation.  He did not 
take any medication for pain.

Objectively, the veteran weighed 240 pounds and walked into 
the examination room.  His gait was slow and stiff and he did 
not have any assistive device.  Examination of the right knee 
showed a long, thin, well healed, flat, mobile scar on the 
anterior aspect of the knee without keloid formation or loss 
of tissue.  There was moderate soft tissue swelling of the 
knee along with effusion and positive patellar tap.  There 
was a flexion deformity of 5 degrees.  There was no 
tenderness to palpation of the knee.  The right knee range of 
motion was active flexion from 5 degrees through 100 degrees; 
and extension could be performed down to 5 degrees (i.e., 5 
degrees short of 0).  Right knee movements were performed 
smoothly but slowly without pain.  There was no evidence of 
weakened movement against resistance.  Tests for instability, 
anterior drawer tests, McMurray's test, and test for lateral 
instability were negative.  The examiner said it was not 
possible to comment on DeLuca, see infra, criteria without 
mere speculation.  It was noted that results of a right knee 
x-ray performed in June 2007 at the National Medical Center 
showed evidence of right total knee arthroplasty without 
evidence of hardware complications or loosening.  The 
diagnosis was right total knee arthroplasty.

In a September 2007 Addendum, the recent VA examiner said he 
reviewed the veteran's medical records.  It was noted that 
the veteran suffered an initial right knee injury in service 
in 1970 and reinjured it in June 1971 when the diagnosis was 
medial collateral ligament strain.  Over time, the veteran 
developed right knee osteoarthritis and the May 2006 MRI 
showed degenerative changes, multiple loose bodies, non-
visualization of the menisci and probable chronic complete 
anterior cruciate ligament tear.  The right total knee 
arthroplasty was performed in February 2007.

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board here notes that this is a situation where the 
veteran has expressed continuous disagreement with the 
initial rating assignment.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See also, Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected right knee disability was 
evaluated as 10 percent disabling under DC 5257 (according to 
the January 2002 rating decision), as 20 percent disabling 
prior to April 1, 2008, under DC 5010-5260 (according to the 
February 2004 decision), and as 30 percent disabling, 
thereafter, under DC 5010-5055.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27.  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under DC 5010 is the service-connected disorder, 
and recurrent subluxation, limitation of flexion of the knee, 
and prosthetic replacement of the knee joint under DCs 5257, 
5260 and 5055, respectively, are residual conditions.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 
5003 (2007).  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.

Under DC 5055, following the prosthetic replacement of a knee 
joint, a 100 percent rating will be assigned for one year.  
38 C.F.R. § 4.71a, DC 5055.  Thereafter, a 60 percent rating 
is warranted if there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity. 
Id.  With intermediate degrees of residual weakness, pain or 
limitation of motion, the disability is to be rated by 
analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation 
of extension) or 5262 (impairment of the tibia and fibula).  
DC 5055 provides that the minimum rating for a knee 
replacement is 30 percent.  Id.

Under DC 5256, ankylosis of the knee that is extremely 
unfavorable, in flexion at an angle of 45 degrees or more, 
warrants a 60 degrees evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2007).  Ankylosis of the knee in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation, and ankylosis of the knee in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  In this respect, the Board notes that ankylosis 
is the immobility and consolidation of a joint.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257 (2007).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees and a 20 percent rating 
for limitation to 30 degrees, a 10 percent rating for 
limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2007).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, and a 20 percent rating for limitation to 15 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2007).

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2007).  The normal range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2007).

Based on a thorough review of the objective and probative 
medical evidence of record, the Board is of the opinion that 
the evidence preponderates against the veteran's claim for an 
initial evaluation in excess of 20 percent prior to February 
22, 2007, and in excess of 30 percent on and after April 1, 
2008, for his right knee disability.

First, the Board notes that there is no evidence of record 
tending to show that the veteran's service-connected right 
knee disability is productive of ankylosis or complete 
immobility of the knee joint.  Thus, DC 5256 is not 
applicable in this case.  Similarly, as there is no evidence 
that the veteran's right knee disability is characterized by 
malunion or nonunion of the tibia and fibula, an evaluation 
under DC 5262 is not warranted on the facts of this case.

Second, regarding the range of motion of the veteran's 
service-connected right knee, the evidence shows that, prior 
to his total knee replacement, the disability at issue was 
manifested by characteristic pain, some instability, and some 
limitation of motion, with flexion of the right knee as 
normal in March 2001, and to 140, 130, 135 degrees, 110, and 
125 degrees (in May and December 2003, June 2004, and March, 
April and December 2006 respectively); and extension as 
normal in March 2001, and to 0, and 5 degrees (in May and 
December 2003 and June 2004, March 2006, April and December 
2006, respectively).  The March 2001 examiner diagnosed right 
knee instability.  It was not subsequently noted on 
examination and there were findings of no subluxation.

However, following the veteran's February 2007 total knee 
replacement, his right knee disability was manifested by mild 
daily right knee pain and stiffness after immobilization as 
noted in the September 2007 VA examination report.  Range of 
right knee motion at that time was flexion to 100 degrees and 
extension to 5 degrees.  There was no instability or locking 
of the right knee.  The medical evidence does not show that 
following the total knee replacement, the veteran's right 
knee demonstrated more than moderate residuals of weakness, 
pain, or limitation of motion.  The replacement parts in the 
right knee are all properly located, and seem to be working 
properly.

The Board notes that, while the March 2001 VA examination 
report diagnosed right knee instability with an abnormal 
anterior drawer test and moderate weakness in the right knee, 
findings of the May 2003 VA orthopedic examination included 
negative Drawer and McMurray tests and no recurrent 
subluxation.  Furthermore, the December 2003 VA examination 
report noted that the veteran's range of motion of the knee 
was limited only by pain, not by fatigue or weakness and, 
again, Drawer and McMurray signs were negative.  In March 
2001, there was a full range of motion.  The September 2007 
VA examination report also reflects that tests for knee 
instability were negative.  Even so, such clinical findings 
do not correlate to limitation of flexion of a knee less than 
45 degrees,, warranting more than a 10 percent evaluation 
under DC 5260, or limitation of extension of a knee to more 
than 10 degrees, warranting more than a 10 percent rating 
under DC 5261.  Similarly, such findings do not correlate to 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity that would warrant a 60 
percent evaluation under DC 5055.

Third, as to the question of separate ratings for limitation 
of flexion and extension, while limitation of motion found DC 
5055 overlaps with that found in DCs 5260 and 5261, separate 
ratings under 5260 and 5261 may be assigned for disability of 
the same joint.  See VAOPGCPREC9-2004.  However, as indicated 
just above, the degree of limitation of extension and flexion 
that has been clinically demonstrated for the veteran's 
service-connected right knee disability do not support a 
separate rating that combine to more than 20 or 30 percent 
for the right knee, even with consideration of pain, 
weakness, fatigue, and flare-ups of symtoms, and even with 
consideration of the limited motion evident in the December 
2006 NNMC record
(when right knee range of motion was from 10 to 110 degrees).  

In so finding, the Board recognizes the veteran's assertions 
that the symptoms from his right knee disability warrant an 
evaluation in excess of 20 percent prior to February 22, 
2007, and in excess of 30 percent on and after April 1, 2008.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as 
questions relating to criteria for a higher rating for either 
knee that require a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, his own assertions do not constitute competent 
medical evidence that the symptoms caused by his service-
connected right knee disability warrants an evaluation in 
excess of 20 percent prior to February 22, 2007 and in excess 
of 30 percent on and after April 1, 2008, under the 
applicable criteria.

The Board is not unsympathetic to the veteran's accounts of 
right knee pain and the effects of that pain on his daily 
activities and occupation.  In considering the knee 
disability, the Board finds that reports of private and VA 
examinations and medical records, dated from 2001 to 2007, do 
not include objective findings to show that pain, flare-ups 
of pain, weakness, fatigue, incoordination, or any other 
symptoms resulted in additional functional limitation to a 
degree that would support a rating in excess of 20 percent 
prior to April 1, 2008 and in excess of 30 percent thereafter 
for the right knee under the applicable rating criteria.  The 
March 2001 VA examination reflects the veteran's complaints 
of lack of lateral mobility on fast movement with 
inconsistent symptoms and painful flare-ups once every two 
years.

The May 2003 VA orthopedic examination report includes the 
veteran's complaints of knee pain and stiffness, particularly 
after sitting. 

The December 2003 VA examination report noted a normal gait 
and that the veteran's range of motion was limited only by 
pain, but not by fatigue or weakness.

The 2006 NNMC records indicate the veteran reinjured his 
right knee that ultimately led to the total knee replacement 
in February 2007.

The September 2007 VA examination, conducted after the 
veteran's right knee replacement, reflects the veteran's 
complaints of mild right knee daily pain and stiffness after 
immobilization.  He did not use an assistive device to 
ambulate, did not take pain medication and told the examiner 
that the right knee disability had no affect on his 
occupation.

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  
Specifically, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257 because the arthritis 
would be considered an additional disability warranting a 
separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997). Likewise, the VA General Counsel has also 
held that, when x-ray findings of arthritis are present and a 
veteran's knee disability is evaluated under DC 5257, the 
veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998). 

However, in this case, while there is x-ray evidence of 
significant arthritis of the right knee prior to the total 
knee replacement and while the March 2001 VA examination 
report includes a finding of instability and the December 
2002 NNMC record reflects a positive Drawer sign, there is no 
subsequent clinical finding of subluxation or instability of 
the right knee.  Thus, separate ratings are not warranted 
under the cited legal authority.  It is pertinent to note 
that the veteran's 20 percent rating, prior to February 22, 
2007, and 30 percent rating on and after April 1, 2008, for 
the right knee contemplates significant knee disability.

As such, the Board finds that the relevant evidence of 
record, to include the 2001, 2003, and 2007 VA examination 
reports, adequately portrays the veteran's functional loss 
due to pain, as well as the degree of loss of function due to 
weakened movement, excess fatigability, or incoordination in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
demonstrates that any such functional loss is contemplated by 
the currently assigned 20 percent rating prior to February 
22, 2007, and 30 percent disability rating on and after April 
1, 2008, assigned for the right knee.  There is simply no 
objective medical evidence associated with the claims folder 
reflecting that the service-connected right knee disability 
was manifested by symptomatology before or after the 
temporary total (100 percent) rating assigned for the right 
knee total knee replacement (from February 2007 through March 
2008), that resulted in additional functional limitation to a 
degree that would support a rating in excess of 20 percent 
prior to February 22, 2007, and 30 percent on and after April 
1, 2008, under the applicable rating criteria.  The record is 
also devoid of objective medical evidence to show evidence of 
recurrent severe instability under DC 5257, prior to April 
2008, or that chronic residuals of the total knee replacement 
are productive of findings that more nearly approximate 
severe painful motion or weakness in the right knee that 
would warrant a rating in excess of 20 percent prior to 
February 22, 2007, or 30 percent on and after April 1, 2008, 
under Diagnostic Code 5055.

As well, the Board recognizes that the veteran has a scar on 
his right knee, apparently a post-operative scar.  In general 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14 (2007); see Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, supra.

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002) (now codified at 38 C.F.R. § 4.118 (2007).  The RO has 
not provided the veteran with either the old or the revised 
rating criteria for scars.  However, the veteran's post- 
surgical right knee scar is not reported as symptomatic, 
tender, or painful and results in no additional functional 
impairment.  38 C.F.R. § 4.118 (prior to August 30, 2002); 38 
C.F.R. § 4.118 (2007), effective August 30, 2002.  Thus, the 
RO's failure to provide the veteran the pertinent rating 
criteria is harmless error.

Here, the veteran's right knee disability, to include status-
post total knee arthroplasty, has been manifested by 
arthritis, pain, weakness and some limitation of motion, with 
complaints of swelling, locking, and stiffness.  However, 
there is no ankylosis, extension is not limited to more than 
10 degrees, and flexion is not limited to less than 45 
degrees.  There is no objective medical evidence of severe 
instability or subluxation of the right knee prior to April 
2008, and the medical evidence does not show that, following 
the total knee replacement, the right knee has been 
manifested by more than moderate residuals of weakness, pain 
or limitation of motion.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right knee disability are contemplated in 
the 20 percent rating currently assigned prior to February 
22, 2007, and the 30 percent rating assigned on and after 
April 1, 2008.  There is no indication that pain, due to 
disability of the right knee, causes functional loss greater 
than that contemplated by the 20 percent evaluation assigned 
by the RO prior to April 1, 2008 and the 30 percent rating 
assigned thereafter.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
supra.

Therefore, the Board finds that the preponderance of the 
evidence is against an increased initial evaluation for the 
veteran's service-connected right knee disability.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, while the record indicates that the veteran 
underwent the total right knee replacement in February 2007, 
the record also shows that the veteran was a awarded a 
temporary total disability rating effective from February 
2007 to March 2008 that contemplates the effect of his right 
knee disability on his ability to work.  

In addition, there is no objective evidence revealing that 
his condition caused marked interference with employment, 
e.g., employers' statements or sick leave records, beyond 
that already contemplated by the schedular rating criteria.  
In fact, in May 2003 and September 2007, the VA examiners 
indicated that the veteran said his right knee disability had 
no effect on his occupation.  Consequently, while the 
veteran's right knee disability may well cause some 
impairment in his daily activities, there is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Thus, based on the record, 
the Board finds that the currently assigned 20 percent rating 
prior to February 22, 2007, and 30 schedular rating on and 
after April 1, 2008, under 38 C.F.R. § 4.71a, DCs 5010-5260 
and 5010-5055, adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected DJD of the 
left knee.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected right 
knee disability, as the Court indicated can be done in this 
type of case. Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.,


ORDER

An increased initial rating for residuals of a right knee 
anterior cruciate ligament and meniscus tear, with traumatic 
osteoarthritis, status post total right knee replacement, 
evaluated as 20 percent disabling prior to February 22, 2007, 
and as 30 percent disabling, on and after April 1, 2008, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


